DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 7/11/2022. Claims 1-14 and 21-25 are pending and considered below.

Response to Arguments
Applicant has amended paragraph [0020] of the specification to provide numbering consistent with FIG. 2. Therefore, the objection to the disclosure is withdrawn.
Examiner has interpreted the terms “steering system”, “propulsion system” and “data storage device” in light of applicant’s specification under 35 U.S.C. 112(f). Each of these terms covers a wide variety of devices which vary depending on whether the vehicle is a watercraft, an aeronautical vehicle, or a land vehicle. Applicant has indicated that applicant does not intend to invoke 35 U.S.C. 112(f). However, applicant has not amended the claim limitations to avoid having them interpreted under 35 U.S.C. 112(f).
Claims 15-20 were rejected under 35 U.S.C. 101. Applicant has cancelled claims 15-20. Original claims 1-14 and new claims 21-25 are not rejected under 35 U.S.C. 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“steering system” is a rudder, aileron, elevator flap, rotor, wheel, tire and/or tread manipulated by one or more actuators, and/or the propulsion system, as disclosed in applicant’s specification, paragraphs [0020-0021] (PGPub) and FIG. 2, steering system-240, actuator-242, control surface-244, and propulsion system-246;
“propulsion system” is an air or water jet, turbine, propeller, rotor, sail, wave power device, wheel and/or tread, as disclosed in applicant’s specification, paragraph [0021] and FIG. 2, propulsion system-246; and
“data storage device” is optical memory, semiconductor memory and/or magnetic memory, as disclosed in applicant’s specification, paragraphs [0024] and [0049] and FIG. 2, storage device(s) - 264, instructions-268, and data-270.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-11, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal et al. (US-2013/0018532-A1, hereinafter Segal).
Regarding claim 1, Segal discloses:
a vehicle body (paragraph [0027] and FIG. 1, aircraft-102);
a steering system mounted to or incorporated within the vehicle body operable to steer the vehicle (paragraphs [0039-0040] and FIG. 2, flight path module-206);
an electronic system mounted to the vehicle body, the electronic system including: (paragraph [0037] and FIG. 2, flight management system-200);
one or more photovoltaic solar arrays (paragraph [0031] and FIG. 1, solar power generation system-106);
a geo-positioning system (paragraphs [0040-0041] and FIG. 2, position-212, and sensor system-213);
a control system configured to: (paragraph [0038] and FIG. 2, computer system-202);
obtain a target geographic destination for the vehicle (paragraphs [0084-0085] and FIG. 6, area-600, boundary-602, and flight path-604);
obtain configuration data defining a target solar vector relative to a reference frame of the vehicle (paragraph [0086] and FIG. 6, flight path-606, and sun-608);
identify a current geographic positioning of the vehicle via the geo-positioning system, including a current geographic location and a current geographic orientation of the vehicle (paragraphs [0039-0040] and [0085]);
identify a current solar vector relative to the reference frame of the vehicle (paragraph [0090] and FIG. 7, identify a position of the sun relative to an aircraft while the aircraft is moving along a flight path-700); and
during at least a portion of a solar day, operate the steering system to steer the vehicle from the current geographic location toward the target geographic destination along an indirect path that is based, at least in part, on a comparison of the current solar vector to the target solar vector (paragraphs [0090-0092] and FIG. 7, identify a level of power generation by the solar power generation system while the aircraft moves along the flight path-702, identify a change in the flight path that results from the desired level of power generation-704, and change the flight path of the aircraft using the change-706).
Regarding claim 4, Segal further discloses:
wherein the control system is further configured to (paragraph [0038] and FIG. 2, computer system-202, flight path module-206, position-212, and sensor system-213);
identify the current solar vector relative to the reference frame of the vehicle (paragraph [0090]);
based on the current geographic location, the current geographic orientation of the vehicle (paragraphs [0039-0040] and [0085]); and
a current time of day, and a current date (paragraph [0040]).
Regarding claim 5, Segal further discloses:
wherein the target solar vector is a target solar vector range defined by the configuration data (paragraphs [0084-0086] and FIG. 6, area-600, boundary-602, flight paths-604,606, and sun-608); and
wherein the control system is further configured to operate the steering system by maintaining the current solar vector within the target solar vector range during at least the portion of the solar day (paragraphs [0090-0092]).
Regarding claim 6, Segal further discloses:
wherein the one or more photovoltaic solar arrays are mounted to the vehicle body at a fixed orientation (paragraph [0031] and FIG. 1, solar power generation system-106).
Regarding claim 7, Segal further discloses:
a propulsion system mounted to the vehicle body operable to propel the vehicle (paragraph [0027] and FIG. 1, aircraft-102, flight path-104, solar power generation system-106, and sun-108); and
wherein the control system is further configured to, during at least the portion of the solar day, operate the propulsion system to propel the vehicle from the current geographic location toward the target geographic destination along the indirect path (paragraphs [0090-0092]).
Regarding claim 8, Segal further discloses:
wherein the indirect path increases a total amount of electrical energy generated by the one or more photovoltaic solar arrays relative to a direct path between the current geographic location and the target geographic destination during at least the portion of the solar day (paragraphs [0040-0053] and FIG. 2, flight path module-206, power characterization module-208, level of power generation-210, solar power generation signature data-226, and desired level of power generation-228).
Regarding claim 10, Segal further discloses:
wherein the vehicle is an aeronautical vehicle or a land vehicle (paragraph [0027] and FIG. 1, aircraft-102).



Regarding claim 11, Segal further discloses:
wherein the target geographic destination is one of a plurality of waypoints along a predefined route (paragraphs [0051-0058] and FIG. 2, level of power generation-210, desired level of power generation-228, number of positions-230, and number of parameters-232).
Regarding claim 14, Segal further discloses:
wherein the control system is configured to identify the current solar vector relative to the reference frame of the vehicle via an optical sensor residing on-board the vehicle (paragraph [0040] and FIG. 2, position-212, and sensor system-213).
Regarding claim 21, Segal further discloses:
a vehicle body (paragraph [0027] and FIG. 1, aircraft-102);
a steering system mounted to or incorporated within the vehicle body operable to steer the vehicle (paragraphs [0039-0040] and FIG. 2, flight path module-206);
a propulsion system mounted to the vehicle body operable to propel the vehicle (paragraph [0027] and FIG. 1, aircraft-102, flight path-104, solar power generation system-106, and sun-108);
an electronic system mounted to the vehicle body, the electronic system including: (paragraph [0037] and FIG. 2, flight management system-200);
one or more photovoltaic solar arrays (paragraph [0031] and FIG. 1, solar power generation system-106);
a geo-positioning system (paragraphs [0040-0041] and FIG. 2, position-212, and sensor system-213);
a control system configured to: (paragraph [0038] and FIG. 2, computer system-202);
obtain a target geographic destination for the vehicle (paragraphs [0084-0085] and FIG. 6, area-600, boundary-602, and flight path-604);
obtain configuration data defining a target solar vector range relative to a reference frame of the vehicle (paragraph [0086] and FIG. 6, flight path-606, and sun-608);
identify a current geographic positioning of the vehicle via the geo-positioning system, including a current geographic location and a current geographic orientation of the vehicle (paragraphs [0039-0040] and [0085]);
identify a current solar vector relative to the reference frame of the vehicle (paragraph [0090] and FIG. 7, identify a position of the sun relative to an aircraft while the aircraft is moving along a flight path-700); 
during at least a portion of a solar day, operate the steering system to steer the vehicle from the current geographic location toward the target geographic destination along an indirect path that is based, at least in part, on a comparison of the current solar vector to the target solar vector range by maintaining the current solar vector within the target solar vector range during at least the portion of the solar day (paragraphs [0090-0092] and FIG. 7, identify a level of power generation by the solar power generation system while the aircraft moves along the flight path-702, identify a change in the flight path that results from the desired level of power generation-704, and change the flight path of the aircraft using the change-706); and
during at least the portion of the solar day, operate the propulsion system to propel the vehicle from the current geographic location toward the target geographic destination along the indirect path (paragraphs [0090-0092]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Segal, as applied to claim 1 above, and further in view of Scott (U.S. Patent Number 10,301,022, hereinafter Scott).
Regarding claim 12, Segal does not disclose that a control system obtains a target geographic destination from a remote computing system. However, Scott discloses a self-charging unmanned vehicle, including the following features:
wherein the control system obtains the target geographic destination over a wired or wireless communications link from a remote computing system (col. 4, lines 3-13; and col. 9, lines 3-28);
wherein the control system includes a data storage device having the configuration data stored thereon (col. 4, lines 3-13; and col. 9, lines 3-28); and
wherein the control system obtains the configuration data by retrieving the configuration data from the data storage device (col. 4, lines 3-13; and col. 9, lines 3-28).
Scott teaches that a remote computer should map a flight path for an unmanned vehicle based on the time of day and where the sun would be to help recharge a battery (col. 4, lines 3-13; and col. 9, lines 3-28). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the remote computer of Scott into the solar energy collection flight path management system of Segal. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the processing power of a computer which is not carried in the aircraft to contribute to aircraft navigation decisions. A person of ordinary skill would be familiar with the advantages of using a computer which is remote from an aircraft to contribute to the navigation computations for the aircraft.
Regarding claim 13, Segal does not disclose that a control system obtains a target geographic destination from a remote computing system. However, Scott further discloses:
wherein the configuration data is one of a plurality of configuration data sets stored on the data storage device, each configuration data set being associated with a respective configuration identifier (col. 8, line 6 - col. 9, line 52);
wherein the control system is further configured to: (col. 8, line 6 - col. 9, line 52);
receive a configuration identifier over a wired or wireless data link from a remote computing system (col. 8, line 6 - col. 9, line 52); and
wherein the configuration data retrieved from the data storage device is identified among the plurality of configuration data sets as being associated with the configuration identifier received from the remote computing system (col. 8, line 6 - col. 9, line 52).
Scott teaches that a remote computer should map a flight path for an unmanned vehicle based on the time of day and where the sun would be to help recharge a battery (col. 4, lines 3-13; and col. 9, lines 3-28). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the remote computer of Scott into the solar energy collection flight path management system of Segal. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the processing power of a computer which is not carried in the aircraft to contribute to aircraft navigation decisions. A person of ordinary skill would be familiar with the advantages of using a computer which is remote from an aircraft to contribute to the navigation computations for the aircraft.


Allowable Subject Matter
Claims 24-25 are allowed.
Claims 2-3, 9 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson (U.S. Patent Number 9,959,771) discloses unmanned aerial vehicle routing using real-time weather data.
Gaither (US-2019/0248243-A1) discloses a system for autonomously driving a vehicle to achieve optimal solar exposure.
Costa et al. (U.S. Patent Number 11,453,274) discloses a system for executing vehicle actuators based on GPS data, trip information, and a solar position relative to the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667